Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Farshad, Farjami on 03/01/2021.
Claims 1-4, 6, 8-14, 16, and 18-20 are allowed and as amended below. Claims 5, 7, 17 and 21-24 are canceled. 
The application has been amended as follows: 

Claim 1 (Currently Amended): A system for validating a media content including a three-dimensional (3D) data structure 
a computing platform including a hardware processor and a system memory;
a media content validation software code stored in the system memory;
the hardware processor configured to execute the media content validation software code to:
detect a geometrically encoded metadata structure contained in the 3D data structure of the media content, wherein the 3D data structure and the geometrically encoded metadata structure are deformed;
restore 
extract a metadata from the geometrically encoded metadata structure;
decode the metadata based on the original 3D geometry to obtain decoded metadata; and
obtain a validation status of the media content based on the decoded metadata.
Claim 2 (Previously Presented): The system of claim 1, wherein the decoded metadata includes a Uniform Resource Identifier used in obtaining the validation status of the media content.
Claim 3 (Previously Presented): The system of claim 1, wherein the media content is converted from a first data format to a second data format before detecting the geometrically encoded metadata structure.
Claim 4 (Previously Presented): The system of claim 1, wherein the validation status of the media content is one of an authorship, a revision history, a descriptive information, an ownership, a licensing history of the media content, or distribution rights for the media content.
Claim 5 (Cancelled)
Claim 6 (Currently Amended): The system of claim 1, wherein the 3D data structure comprises a 3D model 
Claim 7 (Cancelled)
Claim 8 (Currently Amended): The system of claim [[1]] 6, wherein the 3D model is a 3D model of an animated character.
Claim 9 (Currently Amended): The system of claim [[1]] 6, wherein the 3D model is a 3D model of one of a costume or a prop.
Claim 10 (Currently Amended): The system of claim [[1]] 6, wherein the 3D model is a 3D model of one of a building or a vehicle.
Claim 11 (Currently Amended): A method for use by a system for validating a media content including a three-dimensional (3D) data structure 
detecting, by the media content validation software code executed by the hardware processor, a geometrically encoded metadata structure contained in the 3D data structure of the media content, wherein the 3D data structure and the geometrically encoded metadata structure are deformed;
restoring 
extracting, by the media content validation software code executed by the hardware processor, metadata from the geometrically encoded metadata structure;
decoding, by the media content validation software code executed by the hardware processor, the metadata based on the original 3D geometry to obtain decoded metadata; and
obtaining, by the media content validation software code executed by the hardware processor, a validation status of the media content based on the decoded metadata.
Claim 12 (Previously Presented): The method of claim 11, wherein the decoded metadata includes a Uniform Resource Identifier used in obtaining the validation status of the media content.
Claim 13 (Previously Presented): The method of claim 11, further comprising:
converting the media content from a first data format to a second data format before detecting the geometrically encoded metadata structure.
Claim 14 (Previously Presented): The method of claim 11, wherein the validation status of the media content is one of an authorship, a revision history, a descriptive information, an ownership, a licensing history of the media content, or distribution rights for the media content.
Claim 15 (Cancelled)
Claim 16 (Currently Amended): The method of claim 11, wherein the 3D data structure comprises a 3D model 
Claim 17 (Cancelled)
Claim 18 (Currently Amended): The method of claim [[11]] 16, wherein the 3D model is a 3D model of an animated character.
Claim 19 (Currently Amended): The method of claim [[11]] 16, wherein the 3D model is a 3D model of one of a costume or a prop.
Claim 20 (Currently Amended): The method of claim [[11]] 16, wherein the 3D model is a 3D model of one of a building or a vehicle.
Claims 21-24 (Cancelled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended the claim language include the limiations “a geometrically encoded metadata structure contained in the 3D data structure of the media content, wherein the 3D data structure and the geometrically encoded metadata structure are deformed;” along with the using of the metadata to reconstruct the 3D data structure was not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/